t c summary opinion united_states tax_court norma kay litton a k a casey litton petitioner v commissioner of internal revenue respondent docket no 3933-09s filed date casey litton pro_se brock e whalen for respondent dawson judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court 1unless otherwise indicated all section references are to the internal_revenue_code as amended and in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the issues for decision are whether petitioner is entitled to dependency_exemption deductions for her son and daughter whether petitioner is entitled to the child_tax_credit and whether petitioner is entitled to head_of_household filing_status background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in texas petitioner and gregory lee litton mr litton were married in they have two children a son m c who was born in and a daughter j k who was born in on date petitioner and mr litton were divorced pursuant to a final decree of divorce decree entered by the district_court of williamson county texas the decree listed mr litton’s residence as the present address of the children 2the court refers to minor children by their initials see rule a the decree made no provision with respect to allocating dependency_exemption deductions for the children the decree named petitioner and mr litton as joint managing conservators of the children but it provided that mr litton shall have the exclusive right to determine the residence and domicile of the children the decree also provided that mr litton shall have possession of the children at all times not specifically awarded in this decree to norma kay casey litton petitioner or otherwise mutually agreed by the parties in a standard possession order which was incorporated in the decree the district_court set forth detailed guidelines regarding possession of the children in particular the standard possession order provided that petitioner shall have possession of the child at any and all times mutually agreed to in advance by the parties and failing mutual agreement shall have the right to possession of the children as follows on tuesday and thursday during the regular school term starting pincite p m until the next morning on the first third and fifth weekends of each month starting pincite p m on friday and ending on sunday pincite p m this period of possession is extended by one day in the event that a school holiday falls on a friday or monday during the christmas holiday in even-numbered years on the day that the child is dismissed from school for christmas vacation and ending at noon on december on mother’s day if not otherwise entitled to possession from p m on the friday preceding and ending pincite p m on mother’s day during spring break of even-numbered years beginning pincite p m on the day that the child is dismissed from school and ending pincite p m on the day before school resumes after that vacation and for days consecutive or nonconnective depending upon whether petitioner gives advance notice by may 1st to mr litton during summer vacation subject_to the right of mr litton to have possession of the children for one weekend during this period mr litton was awarded possession of the children if not otherwise entitled on thanksgiving in even-numbered years beginning pincite p m on the day the child is dismissed from school before thanksgiving and ending pincite p m on the following sunday and on father’s day beginning pincite p m on the friday preceding and ending pincite p m on father’s day on date a final order in suit to modify parent- child relationship modification order was entered the modification order decreased petitioner’s child_support obligation from dollar_figure to dollar_figure per month but did not alter the custody arrangement set forth in the decree the modification order does show mr litton’s address as being the children’s residence petitioner and mr litton observed the terms of the standard possession order during each attempted to accommodate the other’s reasonable requests and they sometimes deviated from the terms of that order upon their mutual agreement they also agreed to allow the children to spend some sunday nights at petitioner’s home for the weekends that she had custody of the children petitioner kept a detailed and contemporaneous calendar log showing the days and nights the children were residing in her custody during her custody records were more complete and precise than those kept by mr litton in a letter dated date and sent to mr litton by certified mail on date petitioner stated as suggested by federal judge armen in court on i am enclosing a copy of tax form_8332 release of claim to exemption for child of divorced or separated parents although the tax_court ruled in favor of me claiming both of the children as deductions i propose to you again that the fair solution in the future is for each of us to claim one child please sign this form and return it to me so that i have the documentation that we mutually agree to this solution if you choose not to sign the form_8332 that allows you to claim m i will exercise my right to have the children for an additional days during summer months from now on so that the support_test is not questioned in the future and i will claim both children i will also choose to fully abide by the letter of the divorce decree changing our weekend and holiday arrangements so that we follow the possession guidelines as written no questions asked as per our divorce decree i am notifying you that i plan to have the children for an extended period of summer possession from saturday july 1st through thursday july 6th and again from monday july 17th through wednesday august 9th this is a total of days the first day of school according to the lander been website is wednesday august 17th if you decide to sign the enclosed allowing you to claim m and me jk i will consider renegotiating the above 30-day possession so that the children will not be away from you for the extended period of time during the summer if you have further questions feel free to respond please let me know your decision by date so that arrangements for childcare can be made if i do not hear from you by this date i will proceed as per our divorce decree thank you in advance petitioner timely filed her federal_income_tax return using head_of_household filing_status she claimed her son and daughter as dependents for purposes of two dependency_exemption deductions and the child_tax_credit on date respondent sent petitioner a notice_of_deficiency disallowing the two claimed dependency_exemption deductions for the children and the child_tax_credit and changing her filing_status from head_of_household to single i dependency_exemption deductions discussion3 in general a taxpayer may deduct an exemption for a dependent such as a taxpayer’s qualifying_child sec_151 c a an individual cannot be a dependent of more than one taxpayer see sec_151 3we decide this case on the basis of the evidence in the record without regard to the burden_of_proof accordingly we need not decide whether the general_rule of sec_7491 is applicable see 116_tc_438 sec_152 defines a qualifying_child as an individual a who bears a relationship to the taxpayer such as a child of the taxpayer b who has the same principal_place_of_abode as the taxpayer for more than one-half of such taxable_year aside from special rules applicable to divorced or separated parents c who is under the age of or is a student who has not attained the age of as of the close of the calendar_year and d who has not provided over one-half of such individual’s own support for the calendar_year in which the taxable_year of the taxpayer begins in pertinent part sec_152 provides sec_152 special rule for divorced parents etc -- in general --notwithstanding subsection c b c or d c if-- a a child receives over one-half of the child’s support during the calendar_year from the child’s parents-- i who are divorced or legally_separated under a decree of divorce or separate_maintenance b such child is in the custody of or both of the child’s parents for more than one-half of the calendar_year such child shall be treated as being the qualifying_child or qualifying_relative of the noncustodial_parent for a calendar_year if the requirements described in paragraph or are met custodial_parent and noncustodial_parent --for purposes of this subsection-- a custodial_parent --the term custodial_parent means the parent having custody for the greater portion of the calendar_year b noncustodial_parent --the term noncustodial_parent means the parent who is not the custodial_parent petitioner contends that she qualifies as the custodial_parent of the children for because they were in her custody for the greater portion of that year whether measured by the number of nights days or hours they spent with her by contrast respondent who has allowed the dependency_exemption deductions to mr litton for contends that the children had the same principal_place_of_abode as mr litton for more than half of the year and were in his custody for the greater portion of the year and therefore are not petitioner’s qualifying children under sec_152 we agree with petitioner while the statutory provisions here may seem somewhat convoluted and confusing we think the special provisions of sec_152 and override the general provision of sec_152 where the dependency_exemption deduction for a qualifying_child of divorced or separated parents is involved sec_152 in the case of a child of divorced parents if a child receives over half of his support during the year from both his parents and is in the custody of one or both parents for more than half of the year then the child is treated as being the qualifying_child of the parent having custody for a greater portion of the year sec_152 a that parent is referred to as the custodial_parent if there is split or divided joint custody ‘custody’ will be deemed to be with the parent who as between both parents has the physical custody of the child for the greater portion of the calendar_year sec_1_152-4 income_tax regs see bjelland v commissioner tcmemo_2009_297 maher v commissioner tcmemo_2003_85 the resolution of this issue turns on whether petitioner had physical custody of the children for the greater portion of see mccullar v commissioner tcmemo_2003_272 in support of her contention petitioner relies on her detailed calendar log which she kept each day and which was admitted into evidence on that calendar log she placed the notation kids on each day they were in her custody and showed the hours and nights she had them we find that petitioner diligently documented the times she had physical custody of her children in her daily calendar log which she kept on an accurately contemporaneous basis we were also impressed with her candid and credible testimony while there is no statutory yardstick to quantify custody in this situation we think the number of both days and nights petitioner had custody of her children during the regular school term was slightly more than those claimed by mr litton in what substantially tipped the custody scales in petitioner’s favor was the 30-day period she had the children in her physical custody during july and august accordingly on the basis of this record and in view of all the facts and circumstances herein we conclude that petitioner qualified as the custodial_parent of her children who were in her physical custody for the greater portion of therefore we hold that petitioner is entitled to the dependency_exemption deductions for her son and daughter in that year ii child_tax_credit sec_24 allows a child_tax_credit of dollar_figure for each qualifying_child of the taxpayer the term qualifying_child means a qualifying_child as defined in sec_152 who has not attained the age of sec_24 because m c and j k were petitioner’s qualifying children for and neither had attained the age of during that year we hold that petitioner is also entitled to the child_tax_credit iii head_of_household filing_status sec_1 applies an advantageous tax_rate to the taxable_income of unmarried individuals who qualify as head of a household compare sec_1 with sec_1 rate generally applicable to taxable_income of unmarried individuals under sec_2 the term head of a household includes an individual unmarried at the end of the taxable_year who among other things maintains as his or her home a household which constitutes for more than one-half of such taxable_year the principal_place_of_abode as a member of such household of a qualifying_child on the basis of the record we conclude that petitioner maintained a household which was the principal_place_of_abode of her children for more than half the year therefore because m c and j k are petitioner’s qualifying children we hold that she is entitled to use the head_of_household filing_status for to reflect the foregoing decision will be entered for petitioner 4we note that a qualifying_child for purposes of sec_2 is determined without regard to sec_152 which suggests that a custodial_parent whose home is the principal_place_of_abode for the child for more than half the year is entitled to head_of_household filing_status even if he or she has released his or her claim to the dependency_exemption under sec_152
